IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


SHAWN SHARP,                               : No. 81 EM 2018
                                           :
                   Petitioner              :
                                           :
                                           :
             v.                            :
                                           :
                                           :
COMMONWEALTH OF PENNSYLVANIA,              :
                                           :
                   Respondent              :


                                     ORDER



PER CURIAM

      AND NOW, this 12th day of October, 2018, the Application Seeking Leave to File

an Appeal Nunc Pro Tunc is DENIED.